PER CURIAM.
In the present dissolution proceeding of a 26-*621year marriage between parties 57 and 56, respectively, the sole issues are the division of property and the award of alimony.
The trial court awarded real property of a net value of approximately $30,000 to the husband but required that he pay $10,500 forthwith to the wife. Thus it could be said that he received approximately $19,500 as against her $10,500 as a result of this property division.
While the award of property was somewhat favorable to the husband, alimony of $100 per month was awarded to the wife, continuing until she “is 65 years of age and retires, the remarriage of * * * [the wife], or until the death of either * *
We review de novo. Newman v. Newman, 8 Or App 220, 493 P2d 71, Sup Ct review denied (1972); Emery v. Emery, 5 Or App 133, 481 P2d 656, Sup Ct review denied (1971). From our review we find no reason to change the decree in any way.
Affirmed.